Exhibit 10.23

EMPLOYMENT AGREEMENT

(Mark A. Glickman)

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 3rd day of
February, 2012 (the “Effective Date”), by and between Auxilium Pharmaceuticals,
Inc. (the “Company”) and Mark A. Glickman (“Executive”).

WHEREAS, the Company desires to employ Executive as Senior Vice President,
Sales, of the Company on the terms and conditions set forth in this Agreement;
and

WHEREAS, Executive desires to be employed with the Company as Senior Vice
President, Sales, of the Company, and is willing to accept such employment on
the terms and conditions set forth in this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth. This Agreement shall be effective as of the Effective
Date and shall continue until the third anniversary thereof, unless sooner
terminated pursuant to the terms of this Agreement (the “Initial Term”). In
addition, this Agreement shall automatically renew for periods of one (1) year
unless either party gives written notice to the other party at least ninety
(90) days prior to the end of the Initial Term or any one (1) year renewal
period, as applicable, that this Agreement shall not be further extended.
Nothing in this Agreement shall be construed as giving Executive any right to be
retained in the employ of the Company, and Executive specifically acknowledges
that Executive shall be an employee-at-will of the Company, and thus subject to
discharge at any time by the Company with or without Cause (as defined in
Section 2.8) and without compensation of any nature except as provided in
Section 2 below. The Initial Term, together with any one-year renewal period
shall be referred to as the “Term.”

1.1 Duties and Responsibilities. Commencing on the Effective Date, Executive
shall serve as Senior Vice President, Sales, of the Company and shall perform
all duties and accept all responsibilities incident to such position as may be
reasonably assigned to Executive by the Company’s Board of Directors (the
“Board”) or by the Chief Executive Officer of the Company.

1.2 Extent of Service. Executive agrees to use Executive’s best efforts to carry
out Executive’s duties and responsibilities under Section 1.1 hereof and,
consistent with the other provisions of this Agreement, to devote substantially
all of Executive’s business time, attention and energy thereto. The foregoing
shall not be construed as preventing Executive from making investments in other
businesses or enterprises, provided that Executive agrees not to become engaged
in any other business activity which, in the reasonable judgment of the Board,
is likely to interfere with Executive’s ability to discharge Executive’s duties
and responsibilities to the Company.

1.3 Base Salary. For all the services rendered by Executive hereunder, the
Company shall pay Executive a base salary (“Base Salary”) at the annual rate
of$325,000, payable bi-weekly in installments at such times as the Company
customarily pays its other



--------------------------------------------------------------------------------

senior level executives. Executive’s Base Salary shall be reviewed annually for
appropriate increases by the Board or the Compensation Committee of the Board
pursuant to the normal performance review policies for senior level executives.

1.4 Executive Representations. Executive hereby represents and warrants to the
Company that he is not subject or a party to any employment agreement,
non-competition covenant, non-disclosure agreement or other agreement, covenant,
understanding or restriction of any nature whatsoever which would prohibit
Executive from executing this Agreement and performing fully his duties and
responsibilities hereunder, or which would in any manner, directly or
indirectly, limit or affect the duties and responsibilities which may now or in
the future be assigned to Executive by the Company. Further, the Company expects
Executive not to, and Executive hereby acknowledges and agrees that he will not,
use any proprietary or confidential information of any prior employer in the
performance of his duties for the Company.

1.5 Performance Share Award, Stock Options and Restricted Stock.

(a) Effective as of the Effective Date, Executive shall be granted a
non-qualified option to purchase 55,000 shares (the “Option Grant”) of the
Company’s common stock at an exercise price per share equal to the last reported
sale price of a share of the Company’s common stock on the NASDAQ Global Select
Market on the Effective Date. Vesting of the Option Grant will be over four
years with twenty-five percent (25%) of the grant amount vesting in each of the
four years, based on continued employment, beginning on the Effective Date. The
Option Grant will be subject to the terms of the Company’s 2004 Equity
Compensation Plan, as amended and restated (the “Plan”), and the standard form
of option agreement used by the Company for its senior level executives. By
approving this Agreement, the Board approves the grant of the foregoing stock
option described above.

(b) Within ninety (90) days of the Effective Date, Executive shall be granted a
Performance Share Award which represents the right to receive a target number of
shares of Company common stock equal to 7,700 (subject to adjustment based on
recommendations from the compensation consultant to the Compensation Committee
of the Board taking into account the last reported sale price of a share of the
Company’s common stock on the NASDAQ Global Select Market on January 31, 2012)
of Company common stock upon the achievement of certain performance goals set by
the Compensation Committee of the Board. The actual number of shares of Company
common stock earned may be greater or less based on the achievement of the
performance goals at either the threshold, target or stretch level. Upon
achievement of the performance goal set forth in the Performance Share Award
Agreement and subject to Executive remaining employed through the date the
performance goals are achieved, the shares of Company common stock shall vest as
follows: (i) 33% on the date the performance goal is achieved; (ii) 33% on the
first anniversary of the date the performance goal was achieved; and (iii) 34%
on the second anniversary of the date the performance goal was achieved. The
Performance Share Award will be subject to the terms of the Plan, and the
standard form of Performance Share Award Agreement used by the Company for its
senior level executives.

(c) On the Effective Date, Executive shall be granted 3,000 shares of restricted
stock, and the lapsing of restrictions on such restricted stock will be as
follows:

 

2



--------------------------------------------------------------------------------

  - First anniversary of Effective Date: 1,000 shares of 3,000 restricted stock
grant;

 

  - Second anniversary of Effective Date: 1,000 shares of3,000 restricted stock
grant;

 

  - Third anniversary of Effective Date: 1,000 shares of3,000 restricted stock
grant;

1.6 Incentive Compensation. Executive shall participate in short-term and
long-term incentive programs established by the Company for its senior level
executives generally, at levels determined by the Board or the Chief Executive
Officer. Executive’s incentive compensation shall be subject to the terms of the
applicable plans and shall be determined based on Executive’s individual
performance and Company performance as determined by the Board or the Chief
Executive Officer. Executive’s target annual bonus eligibility amount shall be
35% of Base Salary (as may be increased from time to time, “Target Annual
Bonus”), subject to achievement of goals to be established by the Board or the
Chief Executive Officer. Any annual incentive compensation earned by Executive
shall be paid on or after January 1 but not later than March 15 of the fiscal
year following the fiscal year for which the annual incentive compensation is
earned.

1.7 Signing Bonus. Executive shall receive a signing bonus of $50,000, which
shall be payable in the first regular pay cycle after execution of this
Agreement.

1.8 Retirement and Welfare Plans. Executive shall participate in employee
retirement and welfare benefit plans made available to the Company’s senior
level executives as a group or to its employees generally, as such retirement
and welfare plans may be in effect from time to time and subject to the
eligibility requirements of the plans. Nothing in this Agreement shall prevent
the Company from amending or terminating any retirement, welfare or other
employee benefit plans or programs from time to time as the Company deems
appropriate.

1.9 Reimbursement of Expenses; Vacation. Executive shall be provided with
reimbursement of reasonable expenses related to Executive’s employment by the
Company on a basis no less favorable than that which may be authorized from time
to time for senior level executives as a group, and shall be entitled to
vacation and personal days commensurate with those provided to other senior
level executives of the Company, in accordance with the Company’s pay for time
not worked policies.

1.10 Relocation. Executive is required to relocate to the Philadelphia,
Pennsylvania metropolitan area within a reasonable time following the Effective
Date as mutually agreed to by the parties. The Company shall reimburse Executive
for certain expenses related to his relocation as specifically set forth in the
relocation policy of the Company.

2. Termination. Executive’s employment shall terminate upon the occurrence of
any of the following events described in this Section 2. Upon a termination of
Executive’s employment as described in this Section 2, Executive agrees to
resign all positions, including as an officer of the Company.

 

3



--------------------------------------------------------------------------------

2.1 Termination Without Cause; Non-Renewal Before A Change of Control.

(a) The Company may remove Executive at any time without Cause (as defined in
Section 2.8) from the position in which Executive is employed hereunder upon not
less than 30 days’ prior written notice to Executive. The Company shall have
discretion to terminate Executive’s employment during the notice period and pay
continued Base Salary in lieu of notice. For purposes of this Section 2.1, if
the Company fails to renew the Term of this Agreement then in effect in
accordance with Section 1, such failure to renew shall be treated as an
involuntary termination of Executive by the Company without Cause.

(b) If Executive’s employment terminates as described in subsection (a) above
and Executive executes and does not revoke a written release upon such removal,
in a form provided by the Company, of any and all claims against the Company and
all related parties with respect to all matters arising out of Executive’s
employment by the Company, or the termination thereof (the “Release”), Executive
shall be entitled to receive the following severance compensation, as long as
Executive complies with the terms of
Sections 4, 5, 6, 7 and 8 below:

(i) Executive shall receive severance payments in an amount equal to (A) 1.0
times Executive’s annual Base Salary at the rate in effect at the time of
Executive’s termination plus (B) 1.0 times Executive’s average annual bonus paid
by the Company to Executive for the fiscal year preceding the fiscal year in
which Executive’s termination of employment occurs; provided, that if such
termination occurs prior to payment of Executive’s annual bonus for 2012, then
“average annual bonus” for purposes of this subsection (i) shall be equal to the
Target Annual Bonus for the year of termination. The severance amount shall be
paid in equal monthly installments over the 12-month period following
Executive’s termination of employment (the “Severance Period”). Such monthly
payments shall commence within 60 days after the effective date of the
termination, subject to Executive’s execution and non-revocation of the Release.

(ii) Provided that Executive is eligible for and timely elects COBRA
continuation coverage, during the Severance Period, the Company will reimburse
Executive for the monthly COBRA cost of continued coverage for Executive, and,
where applicable, his or her spouse and dependents, paid by Executive under the
Company’s group health plan pursuant to section 4980B of the Code, less the
amount that Executive would be required to contribute for such health coverage
if Executive were an active employee of the Company. These payments will
commence within 60 days following the termination date and will be paid on the
first payroll date of each month.

(iii) Executive shall receive any benefits accrued in accordance with the terms
of any applicable benefit plans and programs of the Company.

(iv) Executive agrees that if Executive fails to comply with Section 4, 5, 6, 7
or 8 below, all payments under this Section 2.1 shall immediately cease.

2.2 Termination Without Cause; Resignation for Good Reason; Non-Renewal After A
Change of Control.

(a) If (i) the Company terminates Executive’s employment without Cause,
(ii) Executive resigns for Good Reason (as defined in Section 2.8) or (iii) the

 

4



--------------------------------------------------------------------------------

Company fails to renew the Term of this Agreement then in effect in accordance
with Section 1, in each case, during the one-year period following a Change of
Control, this Section 2.2 shall apply.

(b) If Executive’s employment terminates as described in subsection (a) above
and Executive executes and does not revoke a Release, Executive shall be
entitled to receive the following severance compensation, as long as Executive
complies with the terms of Sections 4, 5, 6, 7 and 8 below:

(i) Executive shall receive a lump sum severance payment in an amount equal to
(A) 1.5 times Executive’s annual Base Salary at the rate in effect at the time
of Executive’s termination, plus (B) 1.5 times Executive’s average annual bonus
paid by the Company to Executive for the fiscal years preceding the fiscal year
in which Executive’s termination of employment occurs; provided, that if such
termination occurs prior to payment of Executive’s annual bonus for 2012, then
“average annual bonus” for purposes of this subsection (i) shall be equal to the
Target Annual Bonus for the year of termination. The payment shall be made
within 60 days after the effective date of the termination of employment,
subject to Executive’s execution and non-revocation of the Release.

(ii) Provided that Executive is eligible for and timely elects COBRA
continuation coverage, during the 18-month period following Executive’s
terminate date (the “Change of Control Severance Period”), the Company will
reimburse Executive for the monthly COBRA cost of continued coverage for
Executive, and, where applicable, his or her spouse and dependents, paid by
Executive under the Company’s group health plan pursuant to section 4980B of the
Code, less the amount that Executive would be required to contribute for such
health coverage if Executive were an active employee of the Company. These
payments will commence within 60 days following the termination date and will be
paid on the first payroll date of each month.

(iii) All outstanding stock options held by Executive at the date of Executive’s
termination of employment shall become fully exercisable on the date of
termination and all stock awards held by Executive at the date of Executive’s
termination of employment shall become fully vested and exercisable as of the
date of termination.

(iv) Executive shall receive any benefits accrued in accordance with the terms
of any applicable benefit plans and programs of the Company.

(c) Executive agrees that if Executive materially breaches Section 4, 5, 6, 7 or
8 below, all payments under this Section 2.2 shall immediately cease.

2.3 Voluntary Termination. Executive may voluntarily terminate Executive’s
employment for any reason upon 30 days’ prior written notice. In such event,
after the effective date of such termination, except as provided in Section 2.2
with respect to a resignation for Good Reason, no further payments shall be due
under this Agreement, except that Executive shall be entitled to any benefits
accrued in accordance with the terms of any applicable benefit plans and
programs of the Company.

2.4 Disability. The Company may terminate Executive’s employment if Executive
has been unable to perform the material duties of Executive’s employment for a
period of90 days in any 12-month period because of physical or mental injury or
illness (“Disability”); provided, however, that the Company shall continue to
pay Executive’s Base

 

5



--------------------------------------------------------------------------------

Salary until the Company acts to terminate Executive’s employment. Executive
agrees, in the event of a dispute under this Section 2.4 relating to Executive’s
Disability, to submit to a physical examination by a licensed physician jointly
selected by the Board and Executive. If the Company terminates Executive’s
employment for Disability, no further payments shall be due under this
Agreement, except that Executive shall be entitled to any benefits accrued in
accordance with the terms of any applicable benefit plans and programs of the
Company.

2.5 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any benefits accrued under the Company’s benefit
plans and programs. Otherwise, the Company shall have no further liability or
obligation under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
Executive.

2.6 Cause. The Company may terminate Executive’s employment at any time for
Cause (as defined in Section 2.8) upon written notice to Executive, in which
event all payments under this Agreement shall cease. Executive shall be entitled
to any benefits accrued before Executive’s termination in accordance with the
terms of any applicable benefit plans and programs of the Company.

2.7 Notice of Termination. Any termination of Executive’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 12. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.

2.8 Definitions.

(a) “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

(i) Executive shall have been convicted of, or entered a plea of guilty to, a
felony,

(ii) Executive intentionally and continually fails to perform Executive’s
reasonably assigned material duties to the Company (other than a failure
resulting from Executive’s incapacity due to physical or mental illness), which
failure has continued for a period of at least 30 days after a written notice of
demand for substantial performance, signed by a duly authorized officer of the
Company, has been delivered to Executive specifying the manner in which
Executive has failed substantially to perform,

(iii) Executive engages in willful misconduct in the performance of Executive’s
duties; or

(iv) Executive materially breaches Section 4, 5, 6, 7 or 8 below.

(b) “Change of Control” as used herein, a “Change of Control” shall be deemed to
have occurred if:

 

6



--------------------------------------------------------------------------------

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors; or

(ii) The consummation of (A) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors or (B) a sale or other disposition of all
or substantially all of the assets of the Company.

(iii) After the Effective Date, directors are elected such that a majority of
the members of the Board is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election.

provided, however, an event described in Section 2.8(b)(i) through (iii) shall
not be treated as a Change of Control hereunder unless such event also
constitutes a “change in control event” within the meaning of Section 409A of
the Code.

(c) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless Executive has expressly consented in writing thereto, or
except as a result of Executive’s physical or mental incapacity or as described
in the last sentence of this subsection (c):

(i) a material reduction in Executive’s Base Salary;

(ii) a substantial reduction of Executive’s duties and responsibilities
hereunder; or

(iii) the Company requires that Executive’s principal office location be moved
to a location more than 50 miles from Executive’s principal office location
immediately before the change.

Notwithstanding the foregoing, Executive shall not have Good Reason for
termination unless (A) Executive gives written notice of termination for Good
Reason within 30 days after the event giving rise to Good Reason occurs, (B) the
Company does not correct the action or failure to act that constitutes the
grounds for Good Reason, as set forth in Executive’s notice of termination,
within 30 days after the date on which Executive gives written notice of
termination and (C) Executive actually resigns within 30 days following the
expiration of the cure period.

 

7



--------------------------------------------------------------------------------

2.9 Section 409A.

(a) This Agreement shall be interpreted to avoid any penalty sanctions under
section 409A of the Code. If any payment or benefit cannot be provided or made
at the time specified herein without incurring sanctions under section 409A of
the Code, then such benefit or payment shall be provided in full (to extent not
paid in part at earlier date) at the earliest time thereafter when such
sanctions will not be imposed. For purposes of section 409A of the Code, all
payments to be made upon a termination of employment under this Agreement may
only be made upon Executive’s “separation from service” (within the meaning of
such term under section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, and the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event shall Executive, directly or
indirectly, designate the calendar year of payment, except as permitted under
section 409A of the Code. Notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of Executive’s execution of the Release,
directly or indirectly, result in Executive designating the calendar year of
payment, and if a payment that is subject to execution of the Release could be
made in more than one taxable year, payment shall be made in the later taxable
year.

(b) Notwithstanding anything herein to the contrary, if, at the time of
Executive’s termination of employment with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as such term is defined in section 409A of
the Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under section 409A of
the Code, then the Company will postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) that are not otherwise paid
within the ‘short-term deferral exception’ under Treas. Reg. §1.409A-1(b)(4),
and the ‘separation pay exception’ under Treas. Reg. §1.409A-1(b)(9)(iii), until
the first payroll date that occurs after the date that is six months following
Executive’s “separation from service” (as such term is defined under section
409A of the Code) with the Company. If any payments are postponed due to such
requirements, such postponed amounts will be paid in a lump sum to Executive on
the first payroll date that occurs after the date that is six months following
Executive’s separation from service with the Company. If Executive dies during
the postponement period prior to the payment of postponed amount, the amounts
postponed on account of section 409A of the Code shall be paid to the personal
representative of Executive’s estate within 60 days after the date of
Executive’s death.

(c) All reimbursements and in-kind benefits provided under this Agreement shall
be made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (A) any reimbursement
shall be for expenses incurred during Executive’s lifetime (or during a shorter
period of time specified in this Agreement), (B) the amount of expenses eligible
for reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (C) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (D) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.

 

8



--------------------------------------------------------------------------------

3. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Executive may qualify; provided, however, that if Executive becomes entitled to
and receives the payments provided for in Section 2 of this Agreement, Executive
hereby waives Executive’s right to receive payments under any severance plan or
similar program applicable to all employees of the Company.

4. Confidentiality. Executive agrees that Executive’s services to the Company
and its subsidiaries and any successors or assigns (collectively, the
“Employer”) were and are of a special, unique and extraordinary character, and
that Executive’s position places Executive in a position of confidence and trust
with the Employer’s customers and employees. Executive also recognizes that
Executive’s position with the Employer will give Executive substantial access to
Confidential Information (as defined below), the disclosure of which to
competitors of the Employer would cause the Employer to suffer substantial and
irreparable damage. Executive recognizes, therefore, that it is in the
Employer’s legitimate business interest to restrict Executive’s use of
Confidential Information for any purposes other than the discharge of
Executive’s employment duties at the Employer, and to limit any potential
appropriation of Confidential Information by Executive for the benefit of the
Employer’s competitors and to the detriment of the Employer. Accordingly,
Executive agrees as follows:

(a) Executive will not at any time, whether during or after the termination of
Executive’s employment, reveal to any person or entity any of the trade secrets
or confidential information of the Employer or of any third party which the
Employer is under an obligation to keep confidential (including but not limited
to trade secrets or confidential information respecting inventions, products,
designs, methods, know-how, techniques, systems, processes, software programs,
works of authorship, customer lists, projects, plans and proposals)
(“Confidential Information”), except as may be required in the ordinary course
of performing Executive’s duties as an employee of the Employer, and Executive
shall keep secret all matters entrusted to Executive and shall not use or
attempt to use any such information in any manner which may injure or cause loss
or may be calculated to injure or cause loss whether directly or indirectly to
the Employer.

(b) The above restrictions shall not apply to: (i) information that at the time
of disclosure is in the public domain through no fault of Executive;
(ii) information received from a third party outside of the Employer that was
disclosed without a breach of any confidentiality obligation; (iii) information
approved for release by written authorization of the Employer; or
(iv) information that may be required by law or an order of any court, agency or
proceeding to be disclosed; provided Executive shall provide the Employer notice
of any such required disclosure once Executive has knowledge of it and will help
the Employer to the extent reasonable to obtain an appropriate protective order.

(c) Further, Executive agrees that during Executive’s employment Executive shall
not take, use or permit to be used any notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, data,
documentation or other materials of any nature relating to any matter within the
scope of the business of the Employer or concerning any of its dealings or
affairs otherwise than for the benefit of the Employer. Executive further agrees
that Executive shall not, after the termination of Executive’s employment, use
or permit to be used any such notes, memoranda, reports, lists, records,
drawings, sketches, specifications, software programs, data, documentation or
other

 

9



--------------------------------------------------------------------------------

materials, it being agreed that all of the foregoing shall be and remain the
sole and exclusive property of the Employer and that, immediately upon the
termination of Executive’s employment, Executive shall deliver all of the
foregoing, and all copies thereof, to the Employer, at its main office.

(d) Executive agrees that upon the termination of Executive’s employment with
the Employer, Executive will not take or retain without written authorization
any documents, files or other property of the Employer, and Executive will
return promptly to the Employer any such documents, files or property in
Executive’s possession or custody, including any copies thereof maintained in
any medium or format. Executive recognizes that all documents, files and
property which Executive has received and will receive from the Employer,
including but not limited to scientific research, customer lists, handbooks,
memoranda, product specifications, and other materials (with the exception of
documents relating to benefits to which Executive might be entitled following
the termination of Executive’s employment with the Employer), are for the
exclusive use of the Employer and employees who are discharging their
responsibilities on behalf of the Employer, and that Executive has no claim or
right to the continued use, possession or custody of such documents, files or
property following the termination of Executive’s employment with the Employer.

5. Intellectual Property.

(a) If at any time or times during Executive’s employment Executive shall
(either alone or with others) make, conceive, discover or reduce to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, secret or intellectual property right whatsoever or any interest
therein (whether or not patentable or registrable under copyright or similar
statutes or subject to analogous protection) (herein called “Developments”) that
(i) relates to the business of the Employer or any customer of or supplier to
the Employer or any of the products or services being developed, manufactured or
sold by the Employer or which may be used in relation therewith, (ii) results
from tasks assigned to Executive by the Employer or (iii) results from the use
of premises or personal property (whether tangible or intangible) owned, leased
or contracted for by the Employer, such Developments and the benefits thereof
shall immediately become the sole and absolute property of the Employer and its
assigns, and Executive shall promptly disclose to the Employer (or any persons
designated by it) each such Development, and Executive hereby assigns any rights
Executive may have or acquire in the Developments and benefits and/or rights
resulting therefrom to the Employer and its assigns without further compensation
and shall communicate, without cost or delay, and without publishing the same,
all available information relating thereto (with all necessary plans and models)
to the Employer.

(b) Upon disclosure of each Development to the Employer, Executive will, during
Executive’s employment and at any time thereafter, at the request and cost of
the Employer, sign, execute, make and do all such deeds, documents, acts and
things as the Employer and its duly authorized agents may reasonably require:

(i) to apply for, obtain and vest in the name of the Employer alone (unless the
Employer otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

 

10



--------------------------------------------------------------------------------

(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

(c) In the event the Employer is unable, after reasonable effort, to secure
Executive’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Executive’s physical or
mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Employer and its duly authorized
officers and agents as Executive’s agent and attorney-in-fact, to act for and on
Executive’s behalf and stead to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letter patents, copyright and other analogous
protection thereon with the same legal force and effect as if executed by
Executive.

6. Non-Competition. While Executive is employed at the Employer and for a period
of one (1) year after termination of Executive’s employment (for any reason
whatsoever, whether voluntary or involuntarily), Executive will not, without the
prior written approval of the Board, whether alone or as a partner, officer,
director, consultant, agent, employee or stockholder of any company or other
commercial enterprise, directly or indirectly engage in any business or other
activity in the United States or Canada which competes with the Employer in the
sale of the pharmaceutical or other products being manufactured, marketed,
distributed or developed by the Employer while Executive is employed by Employer
and at the time of termination of such employment. The foregoing prohibition
shall not prevent Executive’s employment or engagement after termination of
Executive’s employment by any company or business organization, as long as the
activities of any such employment or engagement, in any capacity, do not involve
work on matters related to the products being developed, manufactured, or
marketed by the Employer at the time of termination of Executive’s employment.
Executive shall be permitted to own securities of a public company not in excess
of five percent of any class of such securities and to own stock, partnership
interests or other securities of any entity not in excess of five percent of any
class of such securities and such ownership shall not be considered to be in
competition with the Employer.

7. Non-Solicitation.

(a) While Executive is employed at the Employer and for a period of one (1) year
after termination of such employment (for any reason, whether voluntary or
involuntarily), Executive agrees that Executive will not:

(i) directly or indirectly solicit, entice or induce any customer to become a
customer of any other person, firm or corporation with respect to products then
sold or under development by the Employer or to cease doing business with the
Employer, and Executive shall not approach any such person, firm or corporation
for such purpose or authorize or knowingly approve the taking of such actions by
any other person;

(ii) directly or indirectly solicit or recruit any employee of the Employer to
work for a third party other than the Employer (excluding newspaper or similar
print or electronic solicitations of general circulation); or

(b) This Section 7 does not apply to any general solicitation not focused to any
group of customers itemized on a customer list of the Employer.

 

11



--------------------------------------------------------------------------------

8. Non-Disparagement. While Executive is employed at the Employer and for a
period of one (1) year after termination of such employment (for any reason,
whether voluntary or involuntarily), Executive agrees to refrain from making any
public statement about the Employer, or its directors, officers, employees,
affiliates or agents that would disparage, or reflect unfavorably upon the image
or reputation of the Employer, or its directors, officers, employees, affiliates
or agents.

9. General Provisions.

(a) Executive acknowledges and agrees that the type and periods of restrictions
imposed in Sections 4, 5, 6, 7 and 8 of this Agreement are fair and reasonable,
and that such restrictions are intended solely to protect the legitimate
interests of the Employer, rather than to prevent Executive from earning a
livelihood. Executive recognizes that the Employer competes worldwide, and that
Executive’s access to Confidential Information makes it necessary for the
Employer to restrict Executive’s post-employment activities in any market in
which the Employer competes, and in which Executive’s access to Confidential
Information and other proprietary information could be used to the detriment of
the Employer. In the event that any restriction set forth in this Agreement is
determined to be overbroad with respect to scope, time or geographical coverage,
Executive agrees that such a restriction or restrictions should be modified and
narrowed, either by a court or by the Employer, so as to preserve and protect
the legitimate interests of the Employer as described in this Agreement, and
without negating or impairing any other restrictions or agreements set forth
herein.

(b) Executive acknowledges and agrees that if Executive should breach any of the
covenants, restrictions and agreements contained herein, irreparable loss and
injury would result to the Employer, and that damages arising out of such a
breach may be difficult to ascertain. Executive therefore agrees that, in
addition to all other remedies provided at law or at equity, the Employer shall
be entitled to have the covenants, restrictions and agreements contained in
Sections 4, 5, 6, 7 and 8 specifically enforced (including, without limitation,
by temporary, preliminary, and permanent injunctions and restraining orders) by
any state or federal court in the Commonwealth of Pennsylvania having equity
jurisdiction and Executive agrees to subject Executive to the jurisdiction of
such court.

(c) Executive agrees that if the Employer fails to take action to remedy any
breach by Executive of this Agreement or any portion of this Agreement, such
inaction by the Employer shall not operate or be construed as a waiver of any
subsequent breach by Executive of the same or any other provision, agreement or
covenant.

(d) Executive acknowledges and agrees that the payments and benefits to be
provided to Executive under this Agreement are provided as consideration for the
covenants in Sections 4, 5, 6, 7 and 8 hereof.

10. Survivorship. The respective rights and obligations of the parties under
this Agreement shall survive any termination of Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.

11. Mitigation. Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Executive under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.

 

12



--------------------------------------------------------------------------------

12. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Auxilium Pharmaceuticals, Inc.

40 Valley Stream Parkway

Malvern, PA 19355

If to Executive, to the current address shown in the records of the Company,

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

13. Recoupment Policy. Executive agrees that Executive will be subject to any
compensation clawback or recoupment policies that may be applicable to Executive
as an employee of the Company, as in effect from time to time and as approved by
the Board or a duly authorized committee thereof, to comply with the Dodd-Frank
Wall Street Reform and Consumer Protection Act.

14. Contents of Agreement; Amendment and Assignment.

(a) This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings concerning Executive’s employment by the
Company and cannot be changed, modified, extended or terminated except upon
written amendment approved by the Board and executed on its behalf by a duly
authorized officer and by Executive.

(b) All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Executive. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
within 15 days of such succession, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

15. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable

 

13



--------------------------------------------------------------------------------

provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction. If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances.

16. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

17. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

18. Miscellaneous. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

19. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions or canons of construction that construe agreements against
the draftsperson.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

AUXILIUM PHARMACEUTICALS, INC. By:   /s/ Adrian Adams Name:   Adrian Adams
Title:   Chief Executive Officer and President EXECUTIVE /s/ Mark A. Glickman
Mark A. Glickman

 

14